Exhibit 99.3 Keyuan Petrochemicals Completes Reverse Merger with Silver Pearl Enterprises and Simultaneous $ 23.15 Million Private Placement Ningbo, PRC April 23, 2010 – Keyuan International Group Limited (OTCBB: SVPE), (“Keyuan” or “the Company”), a leading independent manufacturer and supplier of various petrochemical products in China, announced today that it completed a reverse merger with Silver Pearl Enterprises, Inc. (“Silver Pearl”), effective April 22, 2010. In connection with the transaction, Silver Pearl received 100% of the issued and outstanding ordinary shares of Keyuan, which became a wholly-owned subsidiary of the Company. Simultaneous with the reverse merger, the Company closed a private placement (the "Offering") for 661,562 investment units (the “Units”). The Units include a total of 661,562 ordinary common shares, 5,954,058 shares of Series A preferred stock convertible into ordinary common shares, in addition to 661,562 Class A Warrants with an exercise price of $4.50 per share and 661,562 Class B Warrants with an exercise price of $5.25. The Company plans to use the net proceeds for the expansion of its manufacturing facility which will include a raw material pre-treatment facility, additional storage capacity and an asphalt production facility. As a component of the private placement, management entered into a Make Good provision which includes a performance threshold of $33 million in net income for fiscal year ending December 31, 2010, as determined in accordance with GAAP, as adjusted for certain non-cash charges. As a result of this placement, the Company now has 50,661,562 shares of common stock issued and outstanding (assuming Series M shares are fully converted), 5,954,058 shares of preferred stock outstanding (convertible into the same number of shares of common stock), and warrants outstanding exercisable for an aggregate of 1,958,224 shares of common stock including placement agent warrants. “The successful completion of our merger and private placement transaction for Keyuan are important accomplishments for several reasons,” stated Mr. Chunfeng Tao, Chairman, Chief Executive Officer and President of the Company. “China’s demand for petrochemical and petrochemical intermediates has outpaced supply in recent years leading to record contract signings and backlog for our various products.
